Citation Nr: 0948121	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  06-01 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the United States Army 
National Guard from August 1985 to December 1985 and from 
March 10, 1990 to March 31, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

Procedural history

The Veteran filed his initial claim of entitlement to service 
connection for schizophrenia in October 1996.  His claim was 
denied in a February 1997 rating decision.  The Veteran did 
not appeal that decision.  Ratings decisions dated September 
1997, January 1998 and February 1998 confirmed and continued 
the RO's previous denial of service connection for 
schizophrenia. 

In June 1998, the Veteran expanded the claim to include 
service connection for PTSD.  An August 1998 RO rating 
decision denied the Veteran's claim of entitlement to service 
connection for PTSD and declined to reopen the previously 
denied schizophrenia claim.  

In July 1999, the Veteran filed to reopen the PTSD claim.  An 
August 1999 rating decision confirmed and continued the 
previous denial of service connection for PTSD.  In an August 
2000 rating decision, the RO confirmed and continued the 
previous denials as to both claims.  

An August 2001 rating decision declined to reopen the 
Veteran's schizophrenia claim.

In February 2005, the Veteran filed to reopen his previously 
denied claims of entitlement to service connection for 
schizophrenia and PTSD.  In the June 2005 rating decision, 
the RO declined to reopen either claim.  The Veteran 
disagreed with the decision and perfected his appeal by 
filing a timely substantive appeal 
[VA Form 9] in January 2006.

In his January 2006 substantive appeal, the Veteran requested 
the opportunity to appear at a personal hearing before a 
Veterans Law Judge.  In a May 2006 statement, the Veteran 
withdrew his request for a hearing.  

Clarification of issue on appeal

The RO has heretofore addressed the Veteran claims for 
service connection for PTSD and schizophrenia separately.  

The Board observes that in addition to schizophrenia and 
PTSD, the Veteran has been diagnosed with a variety of 
psychiatric disabilities including anxiety disorder, 
schizoaffective disorder, psychosis, polysubstance abuse and 
depression.  

It is clear that the Veteran is asserting entitlement to 
service connection for a psychiatric disability or 
disabilities, however diagnosed.  The United States Court of 
Appeals for Veterans Claims has recently decided that a 
veteran is not held to the disabilities (s)he has listed as a 
lay person without medical expertise; rather, service 
connection should be considered for any acquired psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
[holding that when a claimant makes a claim, (s)he is seeking 
service connection for symptoms regardless of how those 
symptoms are diagnosed or labeled].  The issue on appeal has 
been restated accordingly.

The issue of entitlement to service connection for an 
acquired psychiatric disorder to include schizophrenia and 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  The Veteran will be notified if 
further action on his part is required.




FINDINGS OF FACT

1.  In the August 2000 and August 2001 rating decisions, the 
RO denied the Veteran's claims of entitlement to service 
connection for schizophrenia and PTSD.  The Veteran did not 
appeal the decisions.  

2.  The evidence associated with the claims folder subsequent 
to the August 2000 and August 2001 rating decisions is 
neither cumulative nor redundant of the evidence of record 
and raises a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.


CONCLUSIONS OF LAW

1.  The August 2000 and August 2001 RO decisions are final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).

2.  Since the August 2000 and August 2001 RO decisions, new 
and material evidence has been received with respect to the 
Veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder; therefore; the claim is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for an 
acquired psychiatric disorder, to include schizophrenia and 
PTSD.  Implicit in his claim is the contention that new and 
material evidence which is sufficient to reopen the 
previously-denied claims has been received.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issue on 
appeal; the standard of review and duty to assist do not 
apply to the claim unless it is reopened.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify a claimant and a claimant's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claim.  As part of this notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant, but not mentioning who is responsible for 
obtaining such evidence, did not meet the standard erected by 
the VCAA].  

A VCAA notice letter was sent to the Veteran regarding his 
claim in March 2005.  The Board need not, however, discuss in 
detail the sufficiency of the letter or VA's development of 
the claim in light of the fact that the Board is reopening 
and remanding the Veteran's acquired psychiatric disorder 
claim.

Duty to assist

As was alluded to above, under the VCAA VA's statutory duty 
to assist a claimant in the development of a previous finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  See 
38 U.S.C.A. § 5103A (West 2002).

The Board therefore finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law to the extent required under the 
circumstances.


The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2009).  He has retained the services of a 
representative who has presented evidence and argument on his 
behalf.  The Veteran declined the option to testify at a 
personal hearing before a Veterans Law Judge.  

Accordingly, the Board will proceed to its decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection - PTSD

Specifically with respect to PTSD, three elements must be 
present:  (1) medical evidence diagnosing PTSD; (2) combat 
status or credible supporting evidence that the claimed in-
service stressors actually occurred; and (3) a link 
established by medical evidence, between current 
symptomatology and the claimed in-service stressors.  See 38 
C.F.R. § 3.304(f) (2009).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2009).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  See  66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
[codified at 38 C.F.R. § 3.156 (2009)].  This change in the 
law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claim to reopen was initiated in 
February 2005, the claim will be adjudicated by applying the 
revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2009).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Factual background

When the Veteran's claims of entitlement to service 
connection for schizophrenia and PTSD were last finally 
denied by the RO in August 2000 and August 2001, the 
following pertinent evidence was of record.

Service personnel records showed that the Veteran had 
initially enlisted in the Army National Guard in May 1982, 
but he was discharged in September 1982 based on a 
recommendation by his commanding officer.  A general 
counseling form dated September 1982 indicated that the 
Veteran had not been able to get along with fellow soldiers 
and was unable to execute assigned tasks.

Treatment records from Central State Hospital dated from 
September 15, 1983 to September 25, 1983 show that the 
Veteran voluntarily admitted himself because he was anxious, 
hearing voices, frightened, and restless.  He also admitted 
to problems with alcohol and mixed drug abuse.  At discharge, 
he was diagnosed with acute psychosis induced by street drug 
use.

Service personnel records demonstrated that, notwithstanding 
his previous difficulties, the Veteran again enlisted in the 
Army National Guard in September 1984 and served until 
September 1990.  The Veteran served on active duty from 
August 1985 to December 1985 and from March 10, 1990 to March 
31, 1990.  Service records show that during his brief March 
1990 active duty service, the Veteran was stationed in the 
Republic of Korea.

Service treatment records are pertinently absent any 
diagnosis of or treatment for mental health problems.  A 
March 27, 1990 service record shows that the Veteran was 
involved in an altercation with two other soldiers of the 
same company in the tent area of Camp Page, Republic of 
Korea.  Consistently, service treatment records from that 
same date show that the Veteran was treated for a "fat lip" 
and a "knot on the head."  The December 1990 separation 
examination does not identify any psychiatric disabilities, 
but does note a recent history of sleepwalking.

Treatment records from Griffin Memorial Hospital dated in 
November 1991 and February 1995 document diagnoses of 
schizophrenia and chronic polysubstance abuse.  In records 
dated July 1997 and October 1997, Dr. H.S.K. stated that the 
Veteran "feels his mental illness started in the military 
and someone told him that it was schizophrenia."

In a treatment record dated June 1998, Dr. J.D.C. indicated 
that the Veteran "frequently expresses that he has PTSD 
secondary to military service; however, I have not seen any 
military records which indicate that he actively served in 
the war zone; nor have I seen any documentation indicating 
any trauma suffered while in military service."

Also of record were numerous statements by the Veteran 
indicating that he developed schizophrenia during his 
military service.  Additionally, he submitted multiple 
statements pertaining to alleged in-service stressors which 
caused his PTSD, including an altercation with fellow 
soldiers during his military service in the Republic of 
Korea.

In essence, the Veteran's claims were denied by the RO 
because
There was of record no diagnosis of PTSD, no evidence of 
schizophrenia in service and, of necessity, no nexus to 
service.

In February 2005, the Veteran filed to reopen his previously 
denied claims of entitlement to service connection for 
schizophrenia and PTSD.  As indicated above, in a rating 
decision dated June 2005, the RO declined to reopen the 
Veteran's claims.  This appeal followed.

The evidence which has been added to the record since the 
August 2000 and August 2001 RO denials will be discussed in 
the Board's analysis, below.

Analysis

The August 2000 and August 2001 RO decisions which denied the 
Veteran's claims of entitlement to service connection for 
schizophrenia and PTSD are final.  See  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2009).  As explained above, 
the Veteran's claims of entitlement to service connection for 
an acquired psychiatric disorder to include schizophrenia and 
PTSD may only be reopened if new and material evidence is 
received.  See 38 U.S.C.A. 5108 (West 2002); 38 C.F.R. 3.156 
(2009); see also Barnett, supra.  

In reviewing the evidence added to the claims folder since 
the August 2000 and August 2001 denials, the Board finds that 
additional evidence has been submitted which is sufficient to 
reopen the Veteran's claim.  Specifically, the Veteran has 
submitted letters from Dr. J.M.R. in dated October 2008 and 
January 2008.  Dr. J.M.R. indicates that the Veteran is 
currently diagnosed with schizophrenia, depression, and PTSD.  
As such, Hickson/38 C.F.R. § 3.304(f) element (1), current 
disability, is satisfied.

Moreover, in the letters, Dr. J.M.R. further states, "[i]t 
is my opinion that [the Veteran's] schizophrenia and 
depression was at least in part aggravated by his service in 
the military."  Accordingly, the newly submitted evidence 
also includes evidence pertinent to Hickson element (3), 
medical nexus.  

The evidence associated with the claims folder subsequent to 
the August 2000 and August 2001 rating decisions is neither 
cumulative nor redundant of the evidence of record and raises 
a reasonable possibility of substantiating the Veteran's 
claim of entitlement to service connection for acquired 
psychiatric disorder.  The additional evidence indicates that 
the Veteran currently has an acquired psychiatric disorder 
(or disorders) related to his military service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), [a veteran 
seeking disability benefits must establish a connection 
between the veteran's service and the claimed disability].  

Accordingly, new and material evidence has been received 
pursuant to 38 C.F.R. § 3.156(a).  The Veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and PTSD, is therefore 
reopened.

Additional comments

The Board wishes to make it clear that although the evidence 
discussed above is adequate for the limited purposes of 
reopening the claim, this does not make it sufficient to 
allow the grant of the benefits sought.  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998) [material evidence is 
evidence that would contribute to a more complete picture of 
the circumstances surrounding the origin of a veteran's 
injury or disability, even where it would not be enough to 
convince the Board to grant the claim].

As indicated in the above VCAA discussion, VA's statutory 
duty to assist the Veteran in the development of his claim 
attaches at this juncture.  For the reasons explained in the 
remand section below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.


ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  To that extent only, the appeal is 
allowed.


REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that this case 
must be remanded for further evidentiary development.  

Reasons for remand

As was alluded to above, the Veteran has been diagnosed with 
an assortment of neuroses and psychoses, as well as substance 
abuse.  The specific nature of the Veteran's claimed 
disability is unclear.  

Specifically as to the claimed PTSD, it appears that the only 
medical evidence now of record which includes a diagnosis of 
PTSD is the October 2008 letter from Dr. J.M.R.  However, 
although Dr. J.M.R. stated that the Veteran suffered from 
PTSD, he made no findings regarding the Veteran's exposure to 
a traumatic event.  
See American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition; see 
also 38 C.F.R. § 4.125 (2009).

As to medical nexus, the October 2008 statement from Dr. 
J.M.R. indicates that the Veteran's schizophrenia "was at 
least in part aggravated by his service in the military."  
However, this opinion is of little probative value because 
Dr. J.M.R. provided absolutely no rationale for his 
conclusion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998) [the failure of the physician to provide a basis 
for his/her opinion goes to the weight or credibility of the 
evidence].  There are currently no other competent medical 
opinions of record which address the issue of medical nexus.  

Further, as is indicated in the factual background provided 
above the Veteran has a rather complicated medical history.  
His military service was marked by interpersonal 
altercations; it is unclear to what extent, if any, a 
psychiatric disability played in his less than stellar 
military career.  Moreover, there has been no discussion 
concerning the importance, if any, of the Veteran's September 
1983 hospitalization Central State Hospital, with a resulting 
diagnosis of acute psychosis induced by street drug use.

In short, there is now of record conflicting and inadequately 
explained medical evidence as to the Veteran's current 
psychiatric diagnosis, including whether or not PTSD exists.  
There is also a question of whether the Veteran's claimed 
acquired psychiatric disorder(s) is related to his military 
service.  These medical questions cannot be answered by the 
Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
[the Board is prohibited from exercising its own independent 
judgment to resolve medical questions].  These issues must be 
addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2009) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration for the following action:

1.	VBA should arrange for a psychiatrist 
or psychologist to examine the Veteran 
and  review his VA claims folder.  Any 
diagnostic testing deemed appropriate 
by the examiner should be performed.  
The examiner should render DSM-IV 
diagnoses.  If PTSD is diagnosed, the 
examiner should specifically comment on 
whether the Veteran's claimed stressors 
during his active duty service, in 
particular the fight with fellow 
soldiers resulting in a "fat lip", 
constitute sufficient trauma to 
initiate PTSD.  If an acquired 
psychiatric disorder other than PTSD is 
diagnosed, the examiner should provide 
an opinion was to whether the acquired 
psychiatric disorder was incurred or 
aggravated by the Veteran's active 
military service.  In providing this 
opinion, the examiner should 
specifically discuss the significance, 
if any, of the September 1983 
hospitalization at Central State 
Hospital.  The examiner should also 
comment on whether the Veteran's 
behavior during active duty was a 
manifestation of an acquired 
psychiatric disability. The report of 
the examination should be associated 
with the Veteran's VA claims folder.

2.	After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided a supplemental statement of 
the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


